Citation Nr: 0738692	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right knee disability.  

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected right 
knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1987 to 
December 1987.  He also served as a member of the Army 
National Guard of Arkansas.

These matters initially came before the Board of Veterans 
Appeals (Board) on appeal from August 2000 and January 2001 
rating decisions.  In this appeal, the RO initially 
adjudicated the left knee claim as a petition to reopen (see 
August 11, 2000 rating decision).  However, the RO, without 
explanation, later characterized the issue as a de novo claim 
for secondary service connection (see, e.g., January 11, 
2001, rating decision).  In both the August 2000 and January 
2001 decisions, the RO also denied the veteran's claim for a 
compensable rating for his right knee disability.  The 
veteran filed a notice of disagreement (NOD) in January 2001, 
and the RO issued a statement of the case (SOC) in April 
2001.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2001.

In May 2002, the Board remanded these matters to the RO for 
additional development-specifically, to schedule the veteran 
for a videoconference hearing before a Veterans Law Judge.  
The veteran failed to report for his scheduled hearing.

In August 2003, the Board reopened the claim for secondary 
service connection for a left knee disability, but remanded 
to the RO the claim for secondary service connection, on the 
merits, along with the claim for a compensable rating for the 
right knee disability, for additional action.  Following 
completion of the development requested, the RO continued its 
denial of the veteran's claims (as reflected in the February 
2005 supplemental SOC (SSOC). 

In a June 2005 decision, the Board denied service connection 
for a left knee disability, as secondary to service-connected 
right knee disability, and remanded the claim for a 
compensable rating for the right knee disability for further 
development.  The veteran, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2006 Order, the Court granted 
a joint motion (filed by representatives of both parties) to 
partially vacate and remand that portion of the June 2005 
Board decision that denied service connection for a left knee 
disability, and returned the matter to the Board for further 
proceedings consistent with the joint motion.

In July 2006, the Board remanded the claim for service 
connection for a left knee disability, as secondary to 
service-connected right knee disability, in order to obtain 
full medical findings to resolve the claim on appeal.  
Regarding the claim for an increased rating for the right 
knee disability, the Board noted that the RO had not 
completed the actions pertinent to that claim that the Board 
had previously requested in the June 2005 remand and that, 
once the RO completed those actions, and returned the matter 
to the Board, the Board would render its decision on that 
claim.

For the reasons expressed below, the appeal is being remanded 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  

REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on the claims.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

Regarding the claim for a compensable rating for the 
veteran's right knee disability, in the June 2005 remand, the 
Board requested that the veteran be afforded a VA examination 
to ascertain the range of motion of the right knee.  The 
remand specifically instructed that the RO should arrange for 
the veteran to undergo a VA orthopedic examination of the 
right knee, and that all appropriate tests and studies, 
including X-rays and range of motion studies, reported in 
degrees, should be accomplished.  The examiner was 
specifically asked to indicate whether the veteran's right 
knee reflects objective evidence of pain on motion, weakness, 
excess fatigability, and or/incoordination.  Further, the 
examiner was asked to provide an opinion as to whether, and 
to what extent, the veteran experienced likely functional 
loss due to pain and or any of the above symptoms noted 
during flare-ups and/or, with repeated use.  The examiner was 
asked to express such additional functional loss in terms of 
additional degrees of limited motion.  

The veteran underwent VA orthopedic examination in June 2007, 
and the report of the examination reflects findings pertinent 
to the right knee, to include range of motion findings; 
however, the examiner did not indicate whether there was 
objective evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination, and did no provide any 
opinion as functional loss of the right knee.  As the June 
2007 VA examination report includes some, but not all, of the 
information regarding the veteran's right knee disability, as 
requested in the June 2005 remand, another remand of this 
matter, for further examination of the veteran for additional 
findings as noted above, is warranted.  The Board also points 
out that, while the June 2007 VA examination report includes 
some findings pertinent to the right knee (as indicated 
above), no SSOC on the claim for higher rating for right knee 
disability was issued by the RO after this examination.  

Regarding the claim for service connection for a left knee 
disability, the Board notes that, under 38 C.F.R. § 3.310(a), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As the Board previously indicated, in the joint motion, the 
parties noted that the veteran had been diagnosed with left 
knee disabilities consisting of chondromalacia of the left 
patella and degenerative arthritis of the left knee.  The 
parties indicated that, in denying the claim, the Board 
interpreted a February 2005 VA opinion that found no relation 
between chondromalacia of the left knee and the veteran's 
service-connected right knee disability to also conclude that 
there was no relationship between degenerative arthritis of 
the left knee and the right knee disability.  Thus, the 
parties pointed out that this opinion was limited in scope, 
in that it did not provide an opinion as to the etiological 
relationship between degenerative arthritis of the veteran's 
left knee and his service-connected right knee disability.  
Therefore, the opinion provides an inadequate basis for 
denial of the claim.   

In the joint motion, the parties specifically indicated that 
the Board should afford the appellant another VA examination 
to include an opinion as to whether any of the apepllant's 
current left knee disabilities, to include arthritis, are in 
any way etiologically related to or aggravated by his service 
connected right knee disability.  The Board is bound by the 
findings contained in the joint motion, as adopted by the 
Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997)  
(under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and, therefore, the Board is not free to do anything contrary 
to the Court's prior action with respect to the same claim). 

As such, in the July 2006 remand, the Board instructed that 
the veteran be afforded a VA examination to obtain the 
necessary medical opinion, and specifically asked that the 
examiner clearly identify all current disability involving 
the veteran's left knee, to include degenerative arthritis.  
The Board explicitly pointed out that left knee degenerative 
arthritis was previously diagnosed by x-ray in October 2004.  
In the remand, the Board further requested that the examiner 
provide an opinion, with regard to each disability of the 
left knee (which would include the previously diagnosed 
degenerative arthritis), as to whether it is at least as 
likely as not that such disability (a) was caused, or (b) is 
aggravated by the veteran's service-connected right knee 
disability.  

During VA examination in June 2007, the examiner noted that 
the veteran carried a diagnosis of chondromalacia of the 
right patella which was related to a history of blunt injury 
to the right knee in the service in 1987.  The veteran 
reported that, over the years, he experienced increasing 
discomfort in the left knee.  The examiner noted that the 
veteran underwent arthroscopic surgery of the left knee in 
1998, which revealed a postoperative diagnosis of left knee 
chondromalacia.  The examiner acknowledged review of the 
complete record, including the remand, and noted that the 
veteran had concerns that his right knee injury in 1987 was 
causally related to his current left knee discomfort.  

Following physical examination of the left knee, the 
examiner's impression was that the veteran, in essence, had a 
bilateral chondromalacia patella.  The examiner opined that 
the chondromalacia of the left patella was not causally 
related to the injury sustained to the right patella while in 
service in 1987.  The examiner, however, did not provide any 
opinion regarding the diagnosis of degenerative arthritis in 
the left knee, found on X-ray in October 2004.  As such, this 
VA examination report is limited in scope in the same way as 
the February 2005 VA examination report.  Accordingly, on 
examination, the physician should also provide information 
and an opinion pertinent to the left knee claim.  

The appellant is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the reopened and increased rating claims.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
appellant fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of 
examination sent to the appellant by the appropriate VA 
medical facility.

Prior to obtaining the supplemental medical opinions and/or 
arranging for the veteran to undergo further examination, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Greenville 
Community Based Outpatient Clinic (CBOC) and the Columbia VA 
Medical Center (VAMC), dated from July 1998 to October 2003.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since October 2003, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested), and 
ensure that its notice to him meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Greenville CBOC and Columbia VAMC all 
records of evaluation and/or treatment of 
the veteran's knees, since October 2003.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for an increased (compensable) 
rating for a right knee disability and 
for service connection for a left knee 
disability, as secondary to a service-
connected right knee disability, that is 
not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above)-particularly, as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the compeletion of his or her 
report), and all clinical findings should 
be reported in detail.

Regarding the veteran's right knee, the 
examiner should indicate whether, on 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after having 
considered the veteran's medical history 
and assertions, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

Regarding the left knee, the examiner 
should clearly identify all current 
disability involving the veteran's left 
knee, to specifically include 
degenerative arthritis, as previously 
found on x-ray in October 2004.  With 
respect to each such diagnosed 
disability, including degenerative 
arthritis, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability (a) was caused, or (b) is 
aggravated by the veteran's service-
connected right knee disability.  If 
aggravation of a nonservice-connected 
left knee disability by service-connected 
right knee disability is found, the 
examiner should attempt to quantify the 
additional 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence (to particularly 
include evidence added to the claims file 
since the June 2005 Board remand), and 
legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

